Title: George W. Erving to Thomas Jefferson, 21 February 1810
From: Erving, George W.
To: Jefferson, Thomas


          
            Respected Sir
            Gibraltar 
                     Feby 21. 1810
          
          On the 5t instt after I had embarked at, & was on the point of departure from Cadiz, I was honord with your letter of Novr 23d;—
			 I
			 am persuaded Sir that I need not assure you with how much readiness & zeal I shoud have acted in the affair therein referred to, sanctioned as it is by your approbation & patronage, & under the limitations which you have been pleased to admit, had the circumstances of the times allowed:—I have then to regret
			 that the applications of General Mason & the other gentlemen so recommended, were not made Earlier, & that they did not reach me during my residence at Seville, when as I think the purpose of them might have been effected.—I had not previously been insensible to the advantages attending the introduction of Merino sheep into our country, but have
			 hitherto been prevented, by considerations which I know you approve of, from engaging in it as a private object, nor had I any instructions or countenance afforded to authorize my pursuing it in
			 another view.
            
		  The recent occurrences in spain which have determined me to quit that country, you will doubtless be minutely acquainted with before this can reach you:—I left it in a moment of terror & disorganization produced by the
			 rapid & almost unopposed advances of the french armies in these southern provinces;—subsequently the city of Cadiz & its peninsula having assumed an attitude of defence which on the first approach of danger it had not, the regency of five nominated by the supreme Junta has been able in some degree to restore order, & to reanimate confidence, within the small circle of its actual jurisdiction;—Romana also, who as is beleived has assembled 40.000 men at Badajos; & Blake, who is collecting troops in the kingdom of Grenada, are doing their best to act with effect on the rear of their enemy:—but after all, the
			 hopes of the government as well as of the people seem to repose cheifly on their allies for the
			 defence of Cadiz, upon which every thing else is supposed to depend.—In
			 fact the check given to the operations of the french, by the judicious retreat & sudden arrival of the Duke of Albuquerque at the Isla de Leon, having afforded time for the arrival of English troops at Cadiz, & for measures more essential to its defence which had been previously neglected, there is now every appearance that the place will make an obstinate & long resistance:—but how far
			 that resistance, even with the best cooperation of Romana’s & the other spanish armies, will affect the conquest of the Andalusias in general, must depend upon the extent of the reinforcements which the emperor has lately sent into spain, a point on which we have not had any precise information;—from all I have been able to collect, I conclude that his
			 superiority must be very decisive; the province is too rich to be
			 abandoned but in the greatest urgency of his affairs.—Tho’ I by no means beleive that the fate of Spain will be determined even by the complete conquest of the Andalusias, yet it appears to me that independant of some very extraordinary accident not to be calculated on, the peninsula will be thus so far subjugated as if not to render the reunion of a general
			 government utterly impracticable, to destroy all its efficiency; besides that the late disasters have ruined the confidence of the provinces, dissolved the principles of Union, & at the same
			 time
			 afforded additional motives or pretexts for the exercise of that species of independency at which they have aimed, & which they have never completely relinquished during the whole course of
			 the
			 revolution;—a tenacity to which is very principally to be attributed the evils which they now experience:—but tho a partial & desultory war may be continued for a very long period, yet
			 manifestly
			 the great object of the revolution cannot be obtained but by the strictest Union; by every energy & all the efforts of which the country is susceptible, combined under a general & a
			 vigorous
			 administration.—It is now contemplated to make Minorca the seat of government, & there if possible to assemble a Cortes;—but the authority of the regency is at this time scarcely acknowledged by the Junta of Cadiz; —how then can it expect to obtain influence by Emigration:—the extravagance of this 
                  project serves only to declare the desperate state of affairs, for the government cannot but be aware that if carried into effect, it must
			 operate as an abandonement of the Peninsula.—
          
                  Such being the aspect of Spain,—perceiving that our government is firm in its neutral policy not only with respect to that country, but with regard also to its colonies, & in no wise to be tempted by the advantages
			 which it might obtain in the latter quarter,—concluding therefore I coud not do any further good by staying,—but might probably compromit myself too far,—on these considerations I determined to
			 retire.—I hope that I have done well; without any species of direction as to the course I was to steer in these troublous & tempestuous times, I have been obliged to recur to my own poor
			 judgement,—such as it is I have exercised it with the most anxious desire to promote the best interests of our country, & the political views of my government.—
          In thus availing myself of this occasion to occupy your attention with my personal feelings, I trust to that friendly disposition with which you have been pleased uniformly to favor me, & to which I am so much indebted, motived by the earnest desire of preserving undiminished a good opinion which is my greatest honor & which I have constantly kept in view as the best direction for & the truest test of my conduct.—with the most sincere & respectful attachment Dear Sir Your faithl St
          
            George W
              Erving
        